MEMORANDUM **
Gurdev Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing as untimely his appeal from an immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252(a). We review de novo questions of law, Mohammed v. Gonzales, 400 F.3d 785 (9th Cir.2005), and we grant the petition for review.
The BIA dismissed Singh’s appeal as untimely without the benefit of our decision in Irigoyen—Briones v. Holder, 644 F.3d 943, 948 (9th Cir.2011), which held that the 30-day filing deadline for BIA appeals is not jurisdictional. We therefore remand for the BIA to determine whether to consider Singh’s appeal in light on this intervening case law. See INS v. Ventura, 537 U.S. 12, 16, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.